DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 08/27/2019. The applicant submits an Information Disclosure Statement dated 10/21/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to applications dated 02/08/2018 and 12/19/2018.

Double Patenting
Claims 1 – 27 of this application is patentably indistinct from claims 1 - 22 of Application No. 16/55,910. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of copending Application No. 16/551,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover evaluation and observing a component of a vehicle to include a battery and identify .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent Subject matter Eligibility Guidance. The claims have structure of telematics, a remote device, and sensors that identify the health a vehicles components and compare that health to historical data to predict the useful life of the components. The claims recite a system for identifying real time component health status parameters of a vehicle component. This judicial exception is not integrated into a practical application because the claims do not identify what the information is used to do a real world operation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the observations and calculations are not applied to a real world operation such as replacing the failing components or recalling the
vehicle to undergo maintenance. Therefore, the claims fail the second prong the to 2019 guidance because the evaluation and observation are not applied to a real world operation to perform an operation.
Claims 14 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent Subject matter Eligibility Guidance. The claims have structure of telematics, a remote device, and sensors that identify the health a vehicles components and compare that health to historical data to predict the useful life of the components. The claims recite a system for identifying real time health status rating parameters of an electrical system of a vehicle. This judicial exception is not integrated into a practical application because the observations and calculations are not applied to a real world operation such as replacing the failing components or recalling the vehicle to undergo maintenance. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the observations and calculations are not applied to a real world operation such as replacing the failing components or recalling the
vehicle to undergo maintenance. Therefore, the claims fail the second prong the to 2019 guidance because the evaluation and observation are not applied to a real world operation to perform an operation.
Claims 23 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent Subject matter Eligibility Guidance. The claims have structure of telematics, a remote device, and sensors that identify the health a vehicles components and compare that health to historical data to predict the useful life of the components. The claims recite a system for identifying real time health status parameters of an electrical system of a vehicle. This judicial exception is not integrated into a practical application because the observations and calculations are not applied to a real world 
vehicle to undergo maintenance. Therefore, the claims fail the second prong the to 2019 guidance because the evaluation and observation are not applied to a real world operation to perform an operation.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.